       Case 3:20-cv-00005-JAJ-CFB Document 44 Filed 07/16/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                             (EASTERN DIVISION)

JOHN DOE, and all others similarly                     CASE NO. 3:20-cv-00005
situated,

      Plaintiffs,

v.

GREGORY SCOTT STEPHEN,                             MOTION FOR WITHDRAWAL
BARNSTORMERS BASKETBALL,                                OF COUNSEL
INC. d/b/a BARNSTORMERS
BASKETBALL OF IOWA, AMATEUR
ATHLETIC UNION OF THE UNITED
STATES, INC., and ADIDAS GROUP,

      Defendants.


       COMES NOW the undersigned, Michael C. Kuehner, and respectfully requests

the Court enter an Order granting withdrawal from this case as counsel for Plaintiff John

Doe and all others similarly situated.

       Attorneys Guy R. Cook and Laura N. Martino of Grefe & Sidney, P.L.C. are

counsel of record and will remain counsel of record. Accordingly, this withdrawal does

not adversely affect the interests of Plaintiff in any way.

       WHEREFORE, Michael C. Kuehner, respectfully requests that the Court grant

this motion and permit him to withdraw as counsel on behalf of Plaintiff John Doe and all

others similarly situated.




                                              1
             Case 3:20-cv-00005-JAJ-CFB Document 44 Filed 07/16/20 Page 2 of 2




                                                                    Respectfully submitted,

                  Certificate of Service
The undersigned certifies that the foregoing instrument
                                                                       ZENOR KUEHNER, PLC
was served upon the parties to this action by serving a copy
upon each of the attorneys listed as receiving notice on July
16, 2020, by CM/ECF.
                                                                       By: /s/ Michael C. Kuehner________
                                                                           Michael C. Kuehner, AT0010974
/s/ Michael C. Kuehner                                                     111 East Grand Avenue, Ste. 400
Copies to:                                                                 Des Moines, IA 50309
Matthew A. Levin, Pro Hac Vice
                                                                           Phone: 515-650-5100
Stanton Gallegos, Pro Hac Vice                                             michael@zenorkuehner.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201                                                     ATTORNEY FOR PLAINTIFF
MattLevin@MarkowtizHerbold.com
StantonGallegos@MarkowitzHerbold.com

Connie Alt
Molly M. Parker
SHUTTLEWORTH & INGERSOLL, P.L.C.
115 3rd St. SE, #500
Cedar Rapids, IA 52401
cma@shuttleworthlaw.com
mmp@shuttleworthlaw.com

ATTORNEYS FOR DEFENDANT ADIDAS AMERICA,
INC.

Jeffrey L. Goodman
Nicole L. Keller
Goodman Law, P.C.
1501 42nd Street.Suite 300
West Des Moines, IA 50266
jeff@golawpc.com
nicole@golawpc.com

ATTORNEYS FOR DEFENDANT AMATEUR ATHLETIC
UNION OF THE UNITED STATES, INC.

Martha L. Shaff
Brandon W.Lobberecht
Betty, Neuman & MCMahon, P.L.C.
1900 East 54th Street
Davenport, IA 52807-2708
mls@bettylawfirm.com
bwl@bettylawfirm.com

ATTORNEYS FOR DEFENDANT, BARNSTORMERS
BASKETBALL, INC. d/b/a BARNSTORMERS
BASKETBALL OF IOWA




                                                                2
